           Case 1:21-cv-00477-AKH Document 19 Filed 03/23/21 Page 1 of 15




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
 CAROLYN SPATAFORA,

                                                   Plaintiff,                 Civil Action No. 1:21-cv-477
                                                                              (AKH)(OTW)

           - against -

                                                                              FIRST AMENDED COMPLAINT
 TOWN SPORTS INTERNATIONAL
 HOLDINGS, INC.,

                                                    Defendant.
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

         Plaintiff, Carolyn Spatafora (“Plaintiff” or “Spatafora”), by and through her undersigned

attorneys, Law Office of Peter G. Goodman, PLLC, as and for her First Amended Complaint

against defendant, Town Sports International Holdings, Inc. (“Defendant” or “Holdings”)

(Plaintiff and Defendant shall together be referred to as the “Parties”), states as follows:

                                                       Introduction

         1.        This is an action for breach of contract, anticipatory breach of contract, unjust

enrichment, and quantum meruit with respect to Defendant’s breach of the Amended and Restated

Executive Severance Agreement dated as of February 25, 2015, between Town Sports

International Holdings, Inc. and Carolyn Spatafora (“2015 Severance Agreement”), as amended

by the Second Amendment to Amended and Restated Executive Severance Agreement (“Second

Amendment”), dated March 20, 2019. Plaintiff seeks an award of damages for, among other

things, unpaid severance benefits, prejudgment interest, and Plaintiff’s costs and disbursements of

this action.
         Case 1:21-cv-00477-AKH Document 19 Filed 03/23/21 Page 2 of 15




                                             Parties

       2.      Plaintiff, Carolyn Spatafora, is an individual residing at 108 Sportsmen Street,

Central Islip, New York.

       3.      Defendant, Town Sports International Holdings, Inc., is a corporation organized

and existing under the laws of the State of Delaware, which maintains its principal place of

business at 1001 US North Highway 1, Suite 201, Jupiter, Florida.

                                    Jurisdiction and Venue

       4.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§1332 because the parties are completely diverse in citizenship and the amount in controversy

exceeds the sum of $75,000, exclusive of interest and costs.

       5.      This Court has personal jurisdiction over Defendant because at all relevant times,

Defendant transacts business within New York State, uses real property in New York State, derives

substantial revenue from transacting business in New York State, engages in a persistent course of

conduct in New York State, is generally present in this State, the subject claim arises out of a

transaction occurring in the New York State and, because pursuant to paragraph 10 of the 2015

Severance Agreement, Defendant consented to the personal jurisdiction of this Court for the

resolution of any dispute relating to the interpretation, application or enforcement of the 2015

Severance Agreement.

       6.      Venue is properly laid pursuant to 28 U.S.C. §1391 in the United States District

Court for the Southern District of New York because a substantial part of the events or omissions

giving rise to the claim occurred in this District and, pursuant to paragraph 10 of the 2015

Severance Agreement, Defendant agreed to the venue of this Court.




                                                2
           Case 1:21-cv-00477-AKH Document 19 Filed 03/23/21 Page 3 of 15




                                             Facts

   A. The 2014 Agreement.

       7.      Effective May 12, 2014, Plaintiff was employed by Defendant as its Chief Financial

Officer.

       8.      On or about May 12, 2014, Scott Milford, Senior Vice President of Human

Resources of Defendant’s subsidiary, Town Sports International, LLC (“TSI LLC”), signed an

Executive Severance Agreement – Carolyn Spatafora, dated as of May 12, 2014, between Town

Sports International, LLC and Carolyn Spatafora (“2014 Agreement”).

       9.      Scott Milford signed the 2014 on behalf of TSI LLC.

       10.     On or about May 12, 2014, Spatafora signed the 2014 Agreement.

   B. The 2015 Severance Agreement.

       11.     On or about February 25, 2015, David Kastin, Senior Vice President and General

Counsel of Holdings and TSI LLC, signed the 2015 Severance Agreement.

       12.     David Kastin signed the 2015 Severance Agreement on behalf of Holdings and TSI

LLC.

       13.     On or about February 25, 2015, Spatafora signed the 2015 Severance Agreement.

       14.     By including Holdings as a party and obligor to the 2015 Severance Agreement,

Spatafora intended to protect herself from the risk that TSI LLC would be unwilling or unable to

comply with its obligations under the 2014 Agreement as a result of TSI LLC’s declining financial

condition and new board leadership.

       15.     The 2015 Severance Agreement was a binding agreement between the Parties.

       16.     By entering into the 2015 Severance Agreement, Holdings and TSI LLC intended

to amend and restate the 2014 Agreement in order to induce Spatafora to remain in their employ.



                                               3
        Case 1:21-cv-00477-AKH Document 19 Filed 03/23/21 Page 4 of 15




       17.    In the 2015 Severance Agreement, Holdings and TSI LLC offered Spatafora

severance payments in exchange for her commitments set forth in the 2015 Severance Agreement.

       18.    Paragraph 16 of the 2015 Severance Agreement states that the 2015 Severance

Agreement “is the entire agreement (together with any equity plan and related award agreement

currently in effect between [Spatafora] and Holdings) between the parties with respect to

[Spatafora’s] employment and supersedes all prior agreements, whether verbal or in writing,

including without limitation the [2014 Agreement].”

   C. The First Amendment.

       19.    On or about March 31, 2016, Patrick Walsh, Executive Chairman of Holdings and

TSI LLC, signed an Amendment to Amended and Restated Executive Severance Agreement

(“First Amendment”).

       20.    On or about March 31, 2016, Spatafora signed the First Amendment.

   D. The Second Amendment.

       21.    On or about March 20, 2019, Patrick Walsh, Executive Chairman of Holdings and

TSI LLC, signed the Second Amendment.

       22.    Patrick Walsh signed the Second Amendment on behalf of Holdings and TSI LLC.

       23.    On or about March 20, 2019, Spatafora signed the Second Amendment.

       24.    As amended by the Second Amendment, the terms of the 2015 Severance

Agreement remained in full force and effect and was a binding agreement between the Parties.

       25.    By amending the 2015 Severance Agreement with the Second Amendment,

Holdings and TSI LLC intended to induce Spatafora to remain in their employ.




                                              4
            Case 1:21-cv-00477-AKH Document 19 Filed 03/23/21 Page 5 of 15




       26.      By amending the 2015 Severance Agreement with the Second Amendment,

Holdings and TSI LLC intended to provide severance to Spatafora in the event she became

disabled.

       27.       Section 2 of the Second Amendment amended Paragraph 2(a) of the 2015

Severance Agreement to provide that Spatafora “shall be entitled to Severance stated herein if she

becomes Disabled whether such termination by Employee is prior to or subsequent to a Change in

Control. Such Disability being a Qualifying Termination by Employee.”

       28.      Section 3 of the Second Amendment amended paragraph 2(a) of the 2015

Severance Agreement by inserting the following subsection:

       (v) Termination without Cause or a Constructive Termination. If Executive’s employment
       with Company is terminated by the Employee by reason of her Disability, Executive except
       as set forth below shall have the right to receive Severance Payments as described in
       Section 3 of the Severance Agreement as if it were a Constructive Termination.
       Notwithstanding the language of Sub-clause (ii) to the contrary with respect to Bonus for
       the fiscal year in which the Termination Date occurs same will be paid as paid in and for
       the year prior to Termination as additional Severance within five (5) days of Employees
       Termination Date. The provisions of this subparagraph (v) shall apply independent of and
       notwithstanding whether there is a Change in Control as defined herein or whether the
       Company is on Budget to pay bonus on the date of Termination for the year in which
       Termination occurs.

       29.      The term “Employee” used in the Second Amendment was intended to refer to

Spatafora and be synonymous with the term “Executive” as defined in the Second Amendment.

       30.      In the event Spatafora terminated her employment by reason of her Disability, the

2015 Severance Agreement, as amended by the Second Amendment, did not require Spatafora to

provide written notice of her Disability to Holdings or TSI LLC, and did not require Holdings’ or

TSI LLC’s failure to remedy the condition or event of Spatafora’s Disability, as a condition

precedent to Spatafora having the right to receive Severance Payments as described in Section 3

of the 2015 Severance Agreement as if it were a Constructive Termination.



                                                5
         Case 1:21-cv-00477-AKH Document 19 Filed 03/23/21 Page 6 of 15




   E. Spatafora’s Termination and Eligibility for Severance Payments.

       31.     At all times relevant hereto, Spatafora suffered from orthopedic and autoimmune

conditions that constituted a Disability as defined in paragraph 1(e) of the 2015 Severance

Agreement.

       32.     Although not required, on or about November 7, 2019, Spatafora provided written

notice pursuant to paragraph 1(d) of the 2015 Severance Agreement to Holdings and TSI LLC,

directed to Patrick Walsh, the Chief Executive Officer of Holdings and the President of TSI LLC,

and to Stuart Steinberg, the General Counsel of Holdings and TSI LLC, which was within ninety

(90) days after the occurrence of the condition or event of her Disability, in which Spatafora

described the condition or event claimed to constitute Constructive Termination.

       33.     On or about November 14, 2019, Holdings filed a Form 8-K with the United States

Securities and Exchange Commission which was signed by Holdings’ Chairman and Chief

Executive Officer Patrick Walsh, in which Holdings acknowledged that Spatafora was taking a

leave of absence from her position as Chief Financial Officer of Holdings effective November 7,

2019, in order to attend to a medical disability.

       34.     Holdings and TSI LLC failed to remedy the condition or event of which Spatafora

provided written notice within thirty (30) days of its receipt of Spatafora’s written notice.

       35.     Spatafora terminated her employment with Defendant on or about February 1,

2020, by reason of her Disability, as defined in paragraph 1(e) of the 2015 Severance Agreement

(“Termination Date”).

       36.     Pursuant to paragraph 2 of the 2015 Severance Agreement, as amended by Section

2 of the Second Amendment, Spatafora’s termination of her employment by reason of her




                                                    6
         Case 1:21-cv-00477-AKH Document 19 Filed 03/23/21 Page 7 of 15




Disability was a Qualifying Termination that made Spatafora eligible to receive Severance

Payments from Holdings.

       37.       Pursuant to paragraph 2 of the 2015 Severance Agreement, as amended by Section

3 of the Second Amendment, as a result of Spatafora’s termination of her employment by reason

of her Disability, Spatafora has the right to receive Severance Payments from Holdings as if her

termination were a Constructive Termination.

       38.       Paragraph 2(c) of the 2015 Severance Agreement states:

       (c) Separation Release Agreement. The eligibility for receipt of the Severance Payments
       is expressly conditioned upon the following: (i) the Executive’s signing of a release in
       which the Executive releases and/or waives any and all claims the Executive may have
       against the Company within the time specified therein but in no event later than fifty (50)
       days of the Termination Date and (ii) the release becoming effective. The Company shall
       provide to Executive the release no later than three (3) days following Executive’s
       Termination Date. If Executive does not timely execute and deliver to the Company such
       release, or if Executive executes such release but revokes it, no Severance Payments shall
       be paid.

       39.       Defendant failed to provide Spatafora with a release following Spatafora’s

Termination Date.

       40.       Defendant’s failure to provide Spatafora with a release as required by paragraph

2(c) of the 2015 Severance Agreement was instrumental in preventing or frustrating Spatafora

from providing the release to Defendant.

       41.       As a result of Defendant’s failure to provide Spatafora with a release as required by

paragraph 2(c) of the 2015 Severance Agreement, Spatafora was excused from complying with

the condition precedent of signing a release waiving any and all claims Spatafora may have against

the Defendant.

       42.       Pursuant to paragraph 3 of the 2015 Severance Agreement, Defendant is obligated

to provide Spatafora with Severance Payments.



                                                   7
         Case 1:21-cv-00477-AKH Document 19 Filed 03/23/21 Page 8 of 15




       43.      Pursuant to paragraph 1(g) of the 2015 Severance Agreement, “Severance

Payments” is defined as the aggregate gross amount of severance payments determined in

accordance with Sections 2 and 3 of the 2015 Severance Agreement to be paid to Spatafora.

       44.      Pursuant to paragraph 3(a)(i) of the 2015 Severance Agreement, Defendant is

obligated to continue to pay Spatafora her annual base salary, less all applicable withholding taxes,

for a period of fourteen (14) months from Spatafora’s Termination Date (as defined in the 2015

Severance Agreement).

       45.      Pursuant to paragraph 3(b)(i) of the 2015 Severance Agreement, Defendant is

obligated to pay Spatafora her annual base salary, minus applicable deductions, in equal payments

on Defendant’s regular payroll dates during the fourteen (14) month period following Spatafora’s

termination of employment.

       46.      Pursuant to paragraph 3(a)(iii) of the 2015 Severance Agreement, Defendant is

obligated to continue Spatafora’s health and dental coverage, and continue to pay that portion of

the premium that it pays for active employees (grossed up to cover taxes, if applicable) at such

times as Defendant makes such payments for its active employees on a monthly basis until the

earlier of (i) the second anniversary of the termination date and (ii) the date on which Spatafora

becomes eligible for comparable coverage by a successor employer.

       47.      Spatafora has not become eligible for comparable health and dental coverage by a

successor employer.

       48.      After Spatafora’s termination from employment, Defendant:

             a. paid Spatafora her annual base salary for the period from February 17, 2020, to

                August 30, 2020, in the aggregate sum of $193,173.12;




                                                 8
         Case 1:21-cv-00477-AKH Document 19 Filed 03/23/21 Page 9 of 15




             b. paid Spatafora the quarterly premiums for health insurance coverage to which she

                was entitled, until in or about October, 2020;

             c. continued Spatafora’s dental coverage, until on or about November 30, 2020;

             d. continued Spatafora’s disability coverage; and

             e. paid Spatafora the bonus to which she was entitled.

       49.      On or about December 29, 2020, Holdings filed a Schedule 14F-1 with the United

States Securities and Exchange Commission, which was signed by Holdings’ Chairman and Chief

Executive Officer Patrick Walsh, in which Holdings stated that Holdings had agreed to pay

Spatafora fourteen months of salary, bonus, continuation of health, dental and disability coverage

for up to two years, and other benefits, and that on February 7, 2020, Holdings paid Spatafora her

target Bonus for 2019.

       50.      By its conduct, including, without limitation, its payment of Severance Payments

and its filing the December 28, 2020 Schedule 14F-1 with the United States Securities and

Exchange Commission, Defendant waived all conditions precedent set forth in the 2015 Severance

Agreement that are required to be performed prior to Spatafora becoming eligible for receipt of

Severance Payments, including, without limitation, the requirement that Spatafora sign a release

waiving any and all claims Spatafora may have against the Defendant.

       51.      Defendant is obligated to:

             a. pay Spatafora her annual base salary for the period from August 31, 2020, through

                the present date, in the aggregate sum of approximately $208,191.78;

             b. pay Spatafora the premiums for health insurance coverage in an amount to be

                determined but believed to be approximately $6,108.00; and

             c. continue Spatafora’s dental coverage until on or about February 6, 2022.



                                                 9
        Case 1:21-cv-00477-AKH Document 19 Filed 03/23/21 Page 10 of 15




        52.     Defendant has failed to pay Spatafora her annual base salary for the period

commencing August 31, 2020, through the present date, in the aggregate sum of approximately

$208,191.78.

        53.     Defendant has failed to pay Spatafora premiums for health coverage for the period

commencing October 2020, through the present date, in the aggregate sum to be determined but

believed to be approximately $6,108.00.

        54.     Defendant has failed to continue Spatafora’s dental coverage for the period

commencing October 2020, through the present date.

        55.     Plaintiff has demanded payment of the outstanding Severance Payments.

        56.     Despite Plaintiff’s demands, Defendant has failed and refused to pay the

outstanding Severance Payments.

                          AS AND FOR A FIRST CAUSE OF ACTION
                                   (Breach of Contract)

        57.     Plaintiff repeats and realleges each and every allegation previously set forth as if

fully set forth herein at length.

        58.     Plaintiff has performed all of its obligations, or is excused from performing some

or all of her obligations (including signing a release waiving any and all claims Spatafora may

have against Defendant), under the 2015 Severance Agreement, as amended by the Second

Amendment.

        59.     Defendant has materially breached its obligations under the 2015 Severance

Agreement, as amended by the Second Amendment, by failing and refusing to pay Plaintiff the

outstanding Severance Payments, in the aggregate sum of at least $214,299.78, and to continue

dental coverage for Spatafora.




                                                 10
        Case 1:21-cv-00477-AKH Document 19 Filed 03/23/21 Page 11 of 15




        60.     As a direct and proximate result of said breaches, Plaintiff has been damaged in

an amount totaling at least $214,299.78, representing the aggregate amount of the outstanding

Severance Payments, plus damages for Defendant’s failure to continue dental coverage, plus

prejudgment interest.

                        AS AND FOR A SECOND CAUSE OF ACTION
                          (Breach of Contract – Anticipatory Breach)

        61.     Plaintiff repeats and realleges each and every allegation previously set forth as if

fully set forth herein at length.

        62.     Defendant is obligated to pay Spatafora her annual base salary through in or about

April 2021, in the aggregate sum of approximately $16,716.90 (“Future Salary”).

        63.     Defendant is obligated to pay Spatafora premiums for her health coverage and

continue her dental coverage through on or about February 6, 2022, in the aggregate sum to be

determined but believed to be at least approximately $9,162.00 (“Future Premiums”).

        64.     By its conduct and actions, Defendant has rendered itself unable or apparently

unable to perform under the 2015 Severance Agreement, as amended by the Second

Amendment, without committing a breach that would of itself give Plaintiff a claim for damages

for total breach.

        65.     By its conduct and actions, Defendant has expressed its positive and unequivocal

intent not to perform under the 2015 Severance Agreement, as amended by the Second

Amendment.

        66.     Plaintiff has demanded payment of the Future Salary and Future Premiums.

        67.     Despite Plaintiff’s demands, Defendant has failed and refused to pay the Future

Salary and Future Premiums.




                                                 11
         Case 1:21-cv-00477-AKH Document 19 Filed 03/23/21 Page 12 of 15




         68.    As a direct and proximate result of the foregoing, Plaintiff has been damaged in

the sum of at least $25,878.90, representing the aggregate amount of the Future Salary and

Future Premiums, plus prejudgment interest.

                           AS AND FOR A THIRD CAUSE OF ACTION
                                    (Unjust Enrichment)

         69.    Plaintiff repeats and realleges each and every allegation previously set forth as if

fully set forth herein at length.

         70.    After entering into the 2015 Severance Agreement and Second Amendment,

Defendant was enriched by receiving the benefit of Spatafora remaining in its employ.

         71.    Defendant was enriched at Spatafora’s expense.

         72.    Defendant has been unjustly enriched at Spatafora’s expense by Spatafora having

remained in its employ after the Parties entered into the 2015 Severance Agreement and Second

Amendment.

         73.    It is against equity and good conscience to permit Defendant to retain the benefit it

received from Plaintiff.

         74.    By reason of the foregoing, Defendant is required to pay Spatafora the full amount

of the value of the benefit it received from Spatafora in an amount to be determined at the time of

trial.




                                                 12
        Case 1:21-cv-00477-AKH Document 19 Filed 03/23/21 Page 13 of 15




                         AS AND FOR A FOURTH CAUSE OF ACTION
                                     (Quantum Meruit)

        75.      Plaintiff repeats and realleges each and every allegation previously set forth as if

fully set forth herein at length.

        76.      After entering into the 2015 Severance Agreement and Second Amendment,

Spatafora performed services for Defendant in good faith.

        77.      Defendant accepted the services performed by Spatafora by continuing to employ

her as its Chief Financial Officer up to her termination date.

        78.      Spatafora expected to be compensated for the services she provided to Defendant

after the Parties entered into the 2015 Severance Agreement and Second Amendment.

        79.      By reason of the foregoing, Defendant is required to pay Spatafora the reasonable

value of her services in an amount to be determined at the time of trial.



        WHEREFORE, Plaintiff, Carolyn Spatafora, respectfully requests entry of a judgment

against Defendant, Town Sports International Holdings, Inc., as follows:


              (a) On the First Cause of Action, damages in an amount to be determined at trial but

                 believed to be at least $214,299.78;

              (b) On the Second Cause of Action, damages in an amount to be determined at trial but

                 believed to be at least $25,878.90;

              (c) On the Third Cause of Action, damages in an amount to be determined at the time

                 of trial;

              (d) On the Fourth Cause of Action, damages in an amount to be determined at the time

                 of trial;

              (e) Prejudgment interest as provided by law;

                                                  13
      Case 1:21-cv-00477-AKH Document 19 Filed 03/23/21 Page 14 of 15




         (f) Costs and disbursements incurred in this action; and

         (g) Such other and further relief as the Court may deem just and proper.



                                       JURY DEMAND

     Plaintiff herein demands a trial by jury as to all issues.


Dated: March 23, 2021

                                                    LAW OFFICE OF PETER G.
                                                    GOODMAN, PLLC


                                                    By:     s/ Peter G. Goodman
                                                            Peter G. Goodman
                                                    30 Broad Street, 37th Floor
                                                    New York, New York 10004
                                                    Tel: (212) 386-7619
                                                    peter@goodmanpllc.com

                                                    Attorneys for Plaintiff
                                                    Carolyn Spatafora




                                               14
       Case 1:21-cv-00477-AKH Document 19 Filed 03/23/21 Page 15 of 15




                                CERTIFICATE OF SERVICE



       I hereby certify that I electronically filed the foregoing document by using the Court’s

Electronic Filing (CM/ECF) system on March 23, 2021, and service to all counsel of record was

accomplished by that system.



Dated: March 23, 2021                                       s/ Peter G. Goodman
                                                            Peter G. Goodman




                                               15
